Moyer, C.J.,
dissenting.
{¶ 95} I respectfully dissent from the per curiam decision to grant the writ of mandamus to compel the secretary of state to appoint Brian Daley to the Summit County Board of Elections. As support for this decision, the majority relies upon two separate concurring opinions. I disagree with both opinions and address them in turn.
{¶ 96} In his concurring opinion, Justice O’Donnell takes an overly strict view of R.C. 3501.07, one that eliminates the secretary of state’s statutory discretion to make appointments. Under his interpretation, once a county political executive committee recommends an elector to serve on a local board of elections, the secretary of state must either appoint the elector or reject him or her as incompetent; if the secretary rejects the elector, the executive committee can either challenge the decision in mandamus or recommend a second elector. *536According to Justice O’Donnell, if the executive committee chooses to recommend a second elector, the secretary of state has no discretion to reject that recommendation, and must therefore appoint the elector regardless of his or her competence. Justice O’Donnell then states that the secretary of state’s decision to reject the second recommendation in this case was ultra vires conduct, and that the relators are entitled to mandamus to reverse it.
{¶ 97} This reading ignores the statutory context of R.C. 3501.07 that Justice Pfeifer’s dissenting opinion discusses in greater detail. See R.C. 3501.05(A) (giving the secretary of state alone the power to make appointments to boards of elections); R.C. 3501.06 (stating that individuals appointed by the secretary serve as her representatives). It also represents a break from our previous decisions, which granted the secretary of state broad discretion in appointments to local boards of elections. See, e.g., State ex rel. Democratic Executive Commt. of Lucas Cty. v. Brown (1974), 39 Ohio St.2d 157, 161, 68 O.O.2d 100, 314 N.E.2d 376 (“We think that [R.C. 3501.07] clearly empowers the Secretary of State to exercise his discretion in determining the qualifications and competency of persons recommended for appointment”).
{¶ 98} Justice O’Donnell’s interpretation would greatly diminish the appointment power of the secretary of state and eliminate her ability to determine the competency of recommended electors in the circumstances presented by this case. It would, in effect, change the county political executive committee’s statutory right to “make and file a recommendation with the secretary of state for the appointment of a qualified elector” into a right to make an appointment on its own. (Emphasis added.) R.C. 3501.07. This interpretation creates an absurd result, which we should avoid in construing statutes. See O’Toole v. Denihan, 118 Ohio St.3d 374, 2008-Ohio-2574, 889 N.E.2d 505, ¶ 56. I therefore disagree with the reasoning in his opinion.
{¶ 99} The more appropriate reading of the statute is the one advanced by Justice Pfeifer. Based on the well-reasoned analysis in his dissent, I agree that R.C. 3501.07 does not authorize county political executive committees to challenge the secretary of state’s rejection of a second recommendation for a member of a local board of elections through mandamus. Because “[w]e cannot create the legal duty enforceable in mandamus,” State ex rel. Lewis v. Rolston, 115 Ohio St.3d 293, 2007-Ohio-5139, 874 N.E.2d 1200, ¶ 22, the relators have no right to bring such an action to challenge the secretary of state’s decision on their second recommendation. I therefore join Justice Pfeifer’s dissenting opinion. Justice Cupp arrives at the opposite conclusion and would hold that an executive committee may bring a mandamus action to challenge the secretary’s rejection of its second recommendation, but his approach uncharacteristically writes provisions into the statute that were not adopted by the General Assembly.
*537{¶ 100} However, even if the relators could seek mandamus relief under R.C. 3501.07, a writ should not be granted. I write separately to discuss the standard of review for mandamus actions filed pursuant to R.C. 3501.07 and the reason this standard of review would lead to the inevitable conclusion that mandamus relief is inappropriate in these circumstances.
The Standard of Review
{¶ 101} The standard of review in a mandamus action filed pursuant to R.C. 3501.07 is well-settled law:
{¶ 102} “The enactment of Section 4785-9, General Code, and subsequently R.C. 3501.07, shifted the burden of proof of qualification in a mandamus action to those persons seeking the appointment [to a board of elections].
{¶ 103} “This enactment, we believe, conforms to the general rule in mandamus actions that the writ will not issue to control the discretion of a public official vested with the power of appointment but may be invoked to remedy an abuse of such discretion.” State ex rel. Democratic Executive Commt. of Lucas Cty. v. Brown (1974), 39 Ohio St.2d 157, 161, 68 O.O.2d 100, 314 N.E.2d 376, citing, inter aha, State ex rel. Coen v. Indus. Comm. (1933), 126 Ohio St. 550, 186 N.E. 398.
{¶ 104} The abuse-of-discretion standard has been applied in reviewing public officials’ decisions for more than 100 years, see State ex rel. Ins. Co. v. Moore (1884), 42 Ohio St. 103, 108; it has been applied specifically to mandamus actions filed under R.C. 3501.07 for over 30 years, see Brown, 39 Ohio St.2d at 161, 68 O.O.2d 100, 314 N.E.2d 376; see also State ex rel. Cuyahoga Cty. Democratic Party Executive Commt. v. Taft (1993), 67 Ohio St.3d 1, 2, 615 N.E.2d 615 (reaffirming that the abuse-of-discretion standard applies in these circumstances). While R.C. 3501.07 places the burden of proof in a mandamus action on the executive committee, we explicitly held in Brown that this burden-shifting does not change the fact that an abuse-of-discretion standard applies to a review of the secretary of state’s decision. Brown, 39 Ohio St.2d at 161, 68 O.O.2d 100, 314 N.E.2d 376.
{¶ 105} The abuse-of-discretion standard affords great deference to the secretary of state’s decision. “An abuse of discretion * * * must be more than an error of law or an error of judgment. It means discretion exercised to an end or purpose not justified by, and clearly against, reason and evidence.” Broum, 39 Ohio St.2d at 161, 68 O.O.2d 100, 314 N.E.2d 376. “ ‘Before the judiciary will interfere in such a case, it must clearly appear that such officer has so far departed from the fine of his duty under the law that it can be said he has in fact so far abused such discretion that he has neglected or refused to exercise any discretion.’ ” Id. at 161-162, 68 O.O.2d 100, 314 N.E.2d 376, quoting State ex rel. Armstrong v. Davey (1935), 130 Ohio St. 160, 163, 4 O.O. 38, 198 N.E. 180. It is *538important that our review of the conduct of public officials in the performance of their duties not reflect our personal opinions regarding the desirability of the decision produced by a reasonable exercise of their discretion, nor should it be our purpose to weigh the credibility of the evidence of competence submitted to the secretary.
{¶ 106} Public officials, from high-ranking officers such as the secretary of state to trial court judges, are elected because the voters of this state trust them to use their discretion for the public good. “Wrong” decisions may occasionally be made and go uncorrected, but that is the reality of the abuse-of-discretion standard. As this court stated in 1884, “the principle is too firmly established to be questioned, that where a public officer is invested with discretionary power concerning the performance of a public duty required at his hands, or, wherever in determining the course of official action he is called upon to use official judgment and discretion, his exercise of them, in the absence of bad faith, fraud and gross abuse of discretion, will not be controlled or directed by mandamus.” Moore, 42 Ohio St. at 108.
Application of the Standard of Review
{¶ 107} Although I agree with Justice Pfeifer that we need not examine the evidence in this case because the Committee does not have a right to seek mandamus in these circumstances, I will apply the standard of review to this case for purposes of illustration.
{¶ 108} R.C. 3501.07 permits the secretary of state to reject a recommendation for a local board of elections if the Secretary “has reason to believe that the elector would not be a competent member of such board.” The statute does not define what evidence is relevant in a mandamus review of the Secretary’s exercise of her discretion. However, as Justice Cupp admits, an elections board or official generally cannot be found to have abused its discretion based on evidence that was not presented to it. See State ex rel. Stoll v. Logan Cty. Bd. of Elections, 117 Ohio St.3d 76, 2008-Ohio-333, 881 N.E.2d 1214, ¶40. I would therefore limit this review to the evidence before the secretary of state when she made her initial decision; we use this form of limited evidentiary review in mandamus cases challenging workers’ compensation disability determinations. See State ex rel. Burley v. Coil Packing, Inc. (1987), 31 Ohio St.3d 18, 31 OBR 70, 508 N.E.2d 936 (stating that the party challenging the disability determination bears the burden of demonstrating an abuse of discretion, and “abuse of discretion has been repeatedly defined as a showing that the * * * decision was rendered without some evidence to support it”). I would likewise uphold the secretary’s determination so long as there was some evidence in the record before her to support her conclusion.
*539{¶ 109} In her initial decision, the Secretary cited an editorial from the Akron Beacon Journal and an e-mail from a city council member to support her conclusion that Brian Daley was unsuitable to assume a position on the Summit County Board of Elections. The editorial describes Daley as a “bully” and an “arch ideologue in a city better served by practical problem-solvers,” someone whose approach to leadership, “in style and substance, is not suited to the political realities of Hudson” and “clashes sharply with the nonpartisan tradition of governing.” The editorial concludes that “Daley has poisoned the political climate in Hudson,” and that he is “a harmful distraction” that had “diverged] the city from addressing key priorities.” The e-mail, from someone who served on city council with Daley, raised similar concerns. “[Daley is] * * * very outspoken, never concedes mistakes, and he tries to intimidate others with a loud voice, and sometimes threats. * * * There are many other instances of [Daley’s] overbearing personality being used by him in lieu of reasoned discussion to try and get his way. * * * [Daley] is thought of as a bully by many.”
{¶ 110} The structure of boards of elections raises to high importance the ability and inclination of board members to be able to work well with other members of the board and with board personnel. While an abuse of discretion may exist if the Secretary relies on improper grounds in making her decision, see, e.g., Taft, 67 Ohio St.3d at 2, 615 N.E.2d 615 (holding that suspected violations of campaign-finance laws are not sufficient evidence of incompetence), “personality conflicts” and instances of “abrasive partisan bickering” are legitimate reasons to declare a person incompetent for the position. Brown, 39 Ohio St.2d at 162-163, 68 O.O.2d 100, 314 N.E.2d 376. “Although those reasons reflect to a great extent the Secretary of State’s personal views as to the requirements of a competent board member of the board of elections, that determination is within the discretion granted the Secretary of State.” Id. at 163, 68 O.O.2d 100, 314 N.E.2d 376. I see nothing differentiating this case from that case; there is “some evidence” in the record to support the Secretary’s decision, and thus she did not abuse her discretion in rejecting the recommendation.
{¶ 111} In his concurring opinion, Justice Cupp relies on additional evidence regarding Daley’s competence presented by the Committee to support his decision to vote for granting the writ of mandamus. He reasons that the Committee must be given the chance to develop the record beyond what the secretary of state initially considered so that it can meet the burden of proof placed upon it under R.C. 3501.07. I disagree with this conclusion for the reasons set forth above.
{¶ 112} However, if we are to consider additional evidence, there is no apparent abuse of discretion in view of the additional evidence that both parties submitted. The Committee presented evidence that generally refutes the ideas *540that Daley acts unfairly and disrespectfully toward others, including affidavits from other council members and various individuals that worked with Daley in different capacities over the years and found him to be helpful, fair, respectful, cooperative, and an able leader. The secretary of state proffered further statements about Daley’s personality issues, including an affidavit from another former council member that described Daley as arrogant and condescending, as well as evidence that Daley may have used his council position for personal gain.
{¶ 113} Even considering this additional evidence, this case would amount to a difference of opinion as to whether Daley’s personality traits would have deleterious effects on the work of the Summit County Board of Elections. In such circumstances, where evidence exists to support both conclusions, neither a clear legal right to the appointment nor a clear legal duty to appoint the recommended person is established, and we should defer to the secretary of state’s discretion. See Brown, 39 Ohio St.2d at 161-162, 68 O.O.2d 100, 314 N.E.2d 376; see also State ex rel. Tarpy v. Bd. of Edn. of Washington Court House (1949), 151 Ohio St. 81, 38 O.O 531, 84 N.E.2d 276, syllabus.
{¶ 114} The fact that Daley had never served on the local board of elections does not change this fact. Brown does not state that an individual may be deemed incompetent only for personality conflicts exhibited in prior board of elections service; personality issues that arise at any time may provide sufficient evidence of incompetence. Brown, 39 Ohio St.2d at 162-163, 68 O.O.2d 100, 314 N.E.2d 376.
{¶ 115} Therefore, despite the somewhat unusual circumstances in which the secretary of state appointed Varían, if I were applying the abuse-of-discretion standard to this case, I would hold that the secretary of state did not abuse her discretion in rejecting the recommendation to appoint Daley to the Summit County Board of Elections, and I would deny the writ of mandamus and uphold the Secretary’s appointment of Donald Varían to the Summit County Board of Elections.
Lanzinger, J., concurs in the foregoing opinion.